Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 9, 2016

                                       No. 04-16-00266-CV

                                    David Allan EDWARDS,
                                           Appellant

                                                 v.

                         SHERIFF OF ATASCOSA COUNTY, Et al.,
                                      Appellees

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 12-02-0185-CVA
                         Honorable Russell H. Wilson, Judge Presiding


                                          ORDER
        Appellant David A. Edwards, an inmate acting pro se in a civil suit, filed a notice of
appeal with this court on April 28, 2016. Appellant’s notice of appeal states he is indigent; as
proof, he provides a copy of this court’s letter notifying others that Appellant was indigent for
purposes of appeal number 04-14-00612-CV. He requests free copies of the reporter’s records
for hearings on February 3, 2016, and February 18, 2016. He also states he is currently
incarcerated, and his notice shows his return address as the Ellis Unit of the Texas Department of
Criminal Justice—Institutional Division in Huntsville, Texas. In his letter of May 31, 2016, filed
on June 3, 2016, Appellant again asserts he is indigent and requests free copies of the reporter’s
records.
         Because Appellant is an inmate and asserts he cannot pay costs in his civil suit, Appellant
must file in this court within THIRTY DAYS of the date of this order (1) a separate affidavit or
unsworn declaration listing the previous pro se actions he has brought and (2) a certified copy of
his inmate trust account statement. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.002(a) (West
Supp. 2015) (applying affidavit or unsworn declaration and other requirements to inmate appeals
effective January 1, 2012); id. § 14.004 (requiring a pro se inmate asserting inability to pay costs
to file a detailed list of previous pro se actions and a certified copy of the inmate’s trust account
statement).
       Appellant’s affidavit or unsworn declaration and certified statement must be timely filed
and must meet the applicable statutory requirements. E.g., id. § 14.004(a) (affidavit or
declaration of actions); id. § 14.004(b) (dispositions); id. § 14.004(c) (account statement).
        We warn Appellant that this court may dismiss this appeal without further notice if
Appellant fails to timely file the statutorily required documents. Cf. Douglas v. Moffett, 418
S.W.3d 336, 340 (Tex. App.—Houston [14th Dist.] 2013) (dismissing an appeal where an inmate
failed to comply with Chapter 14 requirements); Amir-Sharif v. Mason, 243 S.W.3d 854, 857
(Tex. App.—Dallas 2008, no pet.) (recognizing that a trial court may dismiss an indigent
inmate’s suit without notice or hearing for failing to file the previous actions affidavit or
declaration).
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court